Name: 2006/514/EC: Commission Decision of 20 July 2006 on compliance of certain standards with the general safety requirement of Directive 2001/95/EC and the publication of their references in the Official Journal (notified under document number C(2006) 3277) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  consumption;  EU institutions and European civil service
 Date Published: 2007-05-08; 2006-07-22

 22.7.2006 EN Official Journal of the European Union L 200/35 COMMISSION DECISION of 20 July 2006 on compliance of certain standards with the general safety requirement of Directive 2001/95/EC and the publication of their references in the Official Journal (notified under document number C(2006) 3277) (Text with EEA relevance) (2006/514/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular Article 4(2), second and fourth subparagraphs thereof, After consulting the Standing Committee set up in accordance with Article 5 of Directive 98/34/EC of the European Parliament of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations and of rules on information Society Services (2), Whereas: (1) Article 3(1) of Directive 2001/95/EC lays down an obligation on producers to place only safe products on the market. (2) According to Article 3(2) of Directive 2001/95/EC a product shall be presumed safe as far as the risks and risk categories covered by relevant national standards are concerned when it conforms to voluntary national standards transposing European standards, the references of which have been published by the Commission in the Official Journal of the European Union in accordance with Article 4 of that Directive. (3) According to Article 4(1) of the Directive, European standards should be established by European standardisation bodies under mandate set by the Commission. The Commission will publish the references of such standards. (4) Article 4(2) of the Directive lays down a procedure for publication of references of standards adopted by the European standardisation bodies before the entry into force of the Directive. If those standards ensure compliance with the general safety requirement, the Commission shall decide to publish their references in the Official Journal of the European Union. In these cases, the Commission shall, on its initiative or at the request of a Member State, decide in accordance with the procedure laid down in Article 15(2) of that Directive whether the standard in question meets the general safety requirement. The Commission shall decide to publish its references after consulting the Committee established by Article 5 of the Directive 98/34/EC. The Commission shall notify the Member States of its decision. (5) Some standards have however been adopted by the European standardisation bodies since the entry into force of the Directive without a mandate under Article 4(1) of the Directive. The intention of the legislator was to ensure co-operation with the European standardisation bodies and to recognise suitable safety standards applicable to products falling under the scope of the Directive for which a Commission mandate was not issued in accordance with the relevant provisions referred to in Article 4. It is therefore appropriate to consider the publication of the references of such standards and to that aim to proceed according to the procedure provided for in Article 4(2). (6) This decision on compliance of the standards listed in the Annex with the general safety requirement is taken at the initiative of the Commission. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee of Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 The standards listed in the Annex meet the general safety requirement of Directive 2001/95/EC for the risks that they cover. Article 2 The references of the standards in the Annex shall be published in the part C of the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 July 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 11, 15.1.2002, p. 4. (2) OJ L 204, 21.7.1998, p. 37. Directive amended by Directive 98/48/EC (OJ L 217, 5.8.1998, p. 18). ANNEX Standards referred to in Articles 1 and 2 of this Decision: 1. EN 581-1:2006 Outdoor furniture  Seating and tables for camping, domestic and contract use  Part 1: General safety requirements 2. EN 957-1:2005 Stationary training equipment  Part 1: General safety requirements and test methods 3. EN 957-2:2003 Stationary training equipment  Part 2: Strength training equipment, additional specific safety requirements and test methods 4. EN 957-4:1996 Stationary training equipment  Part 4: Strength training benches, additional specific safety requirements and test methods 5. EN 957-5:1996 Stationary training equipment  Part 5: Pedal crank training equipment, additional specific safety requirements and test methods 6. EN 957-6:2001 Stationary training equipment  Part 6: Treadmills, additional specific safety requirements and test methods 7. EN 957-7:1998 Stationary training equipment  Part 7: Rowing machines, additional specific safety requirements and test methods 8. EN 957-8:1998 Stationary training equipment  Part 8: Steppers, stair climbers and climbers  Additional specific safety requirements and test methods 9. EN 957-9:2003 Stationary training equipment  Part 9: Elliptical trainers, additional specific safety requirements and test methods 10. EN 957-10:2005 Stationary training equipment  Part 10: Exercise bicycles with a fixed wheel or without freewheel, additional specific safety requirements and test methods 11. EN 13209-1:2004 Child use and care articles  Baby carriers  Safety requirements and test methods  Part 1: Framed back carriers 12. EN 14682:2004 Safety of children's clothing  Cords and drawstrings on children's clothing  Specifications 13. EN 14764:2005 City and trekking bicycles  Safety requirements and test methods 14. EN 14766:2005 Mountain-bicycles  Safety requirements and test methods 15. EN 14781:2005 Racing bicycles  Safety requirements and test methods 16. EN 14872:2006 Bicycles  Accessories for bicycles  Luggage carriers